United States Court of Appeals
                      For the First Circuit

No. 03-1841

                     BERNABÉ TEJADA-BATISTA,

                       Plaintiff, Appellee,

                                v.

   LYDIA MORALES, Individually and in her respective official
  capacity; DOMINGO ÁLVAREZ, Individually and in his respective
                        official capacity,

                     Defendants, Appellants.
                            __________

  JOSÉ A. FUENTES-AGOSTINI, Individually and in his capacity as
Secretary of Justice of the Commonwealth of Puerto Rico; ERNESTO
FERNÁNDEZ, Individually and in his respective official capacity;
   ANTONIO FRANCO, Individually and in his respective official
capacity; CRISTÓBAL IRIZARRY, Individually and in his respective
 official capacity; JOHN DOE, 97CV1430, Individually and in his
      respective official capacity; and MIGUEL GIERBOLINI,

                           Defendants.



                              ERRATA


     The opinion of this court issued on September 20, 2005, should
be amended as follows:

     On page 6, second full paragraph, line 3, replace "Morales's"
with "Morales'".

     On page 11, line 4, replace "Fuentes's" with "Fuentes'".

     On page 14, line 4, replace "Fuentes's" with "Fuentes'".

     On page 14, paragraph 2, line 3, replace "was" with "were".